Citation Nr: 0723668	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle fracture, claimed as secondary to service-connected 
internal derangement of the left knee.

2.  Entitlement to service connection for residuals of a 
right hand fracture, claimed as secondary to service-
connected internal derangement of the left knee.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to service-
connected internal derangement of the left knee.

4.  Entitlement to service connection for left arm fracture, 
claimed as secondary to service-connected internal 
derangement of the left knee.

5.  Entitlement to service connection for left foot fracture, 
claimed as secondary to service-connected internal 
derangement of the left knee.

6.  Entitlement to service connection for broken toes, 
claimed as secondary to service-connected internal 
derangement of the left knee.

7.  Entitlement to service connection for a sternum fracture, 
claimed as secondary to service-connected internal 
derangement of the left knee.

8.  Entitlement to service connection for a nose fracture, 
claimed as secondary to service-connected internal 
derangement of the left knee.

9. Entitlement to service connection for a skull fracture, 
claimed as secondary to service-connected internal 
derangement of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1965 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing at the RO in February 2007.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the February 2007 Board hearing at the RO, the veteran 
testified that he is receiving Social Security Administration 
(SSA) disability benefits based on the alleged disabilities 
at issue in this appeal.  Unfortunately, the complete records 
from such application have not been associated with the 
veteran's claims file.  The Board notes that VA has a duty to 
obtain SSA records when they may be relevant and VA has 
actual notice that the veteran is receiving SSA benefits.  
See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  Accordingly, the RO should 
contact the SSA and obtain and associate with the claims file 
copies of the veteran's records regarding SSA benefits, 
including the complete medical records upon which any 
decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  After completion of the above, and 
any additional development of the 
evidence that the RO may deem necessary, 
the RO should review the record and 
readjudicate the claims.  If the benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  


The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



